Blanchard, J.
This is a motion for a peremptory writ of mandamus against the defendant and others, as commissioners composing the municipal civil service commission of Hew York, directing said commissioners to revise the marking of the petitioner upon an examination for promotion in the police department, from roundsman to sergeant, and to include in said rating credit for seniority in service of the petitioner as roundsman, from 1889 to 1895. The petitioner was appointed patrolman in 1883, detailed as a rounds-man in 1889, reassigned to patrolman in 1889 and promoted to roundsman in 1902. Rule XV of the rules of the municipal civil service commission provides that, in the relative weights of subjects of rating in promotion examinations, “ seniority of service in the position or grade from which promotion is sought ” shall count twenty. The respondents contend that the “ position or grade ” from which the peti*328tioner seeks promotion did not exist until the Greater ¡New York Charter took effect, January 1, 1898, and, that, consequently, no credit can be given for service of petitioner when detailed as a roundsman previous to 1898. The duty of roundsman was recognized in several statutes and in the usage of the police department before 1898. People ex rel. Buckley v. Roosevelt, 5 App. Div. 168; People ex rel. Colbert v. Knox, 57 id. 155. It seems, however, that the duty of rounds-man, prior to-1898, was regarded as a detail, to which a patrolman might be assigned, and not as a separate grade or position. People ex rel. Buckley v. Roosevelt, supra. Not until the Greater ¡New York Charter went into effect did the assignment of patrolmen to duty as a roundsman constitute a promotion. People ex rel. Colbert v. Knox, supra. If, therefore, the words “ position or grade,” in Rule XV of the rules .of the municipal civil service commission, refer to a grade in the scale of promotion, they must be regarded as not including the detail to duty of roundsman, as it existed prior to 1898. The context and intention of Rule XV indicate plainly that a grade or position in the scale of promotion was meant. Consequently, the municipal civil service commission was justified in excluding from petitioner’s rating any credit for service rendered upon his detail as a roundsman prior to 1898;
Motion denied, with ten dollars costs.